Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on December 10, 2019, which paper has been placed of record in the file.
2.           Claims 1-8 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on December 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-8 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an apparatus and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: determine a demand of a consumer for a product based on a behavior of the consumer…, and store a result of the determination about the demand…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: determine a demand of a consumer for a product based on a behavior of the consumer…, and store a result of the determination about the demand…, as drafted, is a process that, under its broadest reasonable interpretation, covers “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a controller, a moving object, and a storage unit, and using the controller to perform determine and store steps. The controller is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determine and store steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the controller). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figures 1, 3 and paras [0023] and [0024] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 6-8 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 6 directed to method, independent claim 7 directed to a program, and independent claim 8 directed to 
          Accordingly, claims 1-8 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
         Regarding to claim 7, claim 7 recites a functional descriptive material per se “A program causing a computer to”, which is not stored on any computer medium. Therefore, claim 7 is non-statutory because it is directed to functional descriptive material per se.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


7.     Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrenson  et al. (hereinafter Lawrenson, US 2019/0012704).
            Regarding to claim 1, Lawrenson discloses an information processing apparatus comprising a controller configured to
            determine a demand of a consumer for a product based on a behavior of the consumer that is detected in a moving object configured to autonomously travel based on an operation instruction and move the product or an advertisement for the product to a predetermined place (para [0051], The interaction tracking unit may track interactions between the customer and the UI. Examples of the interaction tracking unit may include, without limitation, touch sensing display that may be configured to detect a location and timing of a user touch, a gesture recognition system (e.g., radar or ultrasound based systems), and a voice recognition system; para [0067], the promoted item may include a good or physical representation of a good or service (e.g., logo, advert, and the like) that may be presented to the customer or passenger in the customer autonomous vehicle); and
         store a result of the determination about the demand into a storage unit with the result of the determination being correlated with the predetermined place (para [0091], If the monitoring autonomous vehicle determines that the promotion opportunity or activity is valid in operation 503, the monitoring autonomous vehicle transmits details of valid promotion opportunity and corresponding location information to a current promotion database in operation 504).
Regarding to claim 2, Lawrenson discloses the information processing apparatus according to claim 1, wherein the controller stores the result of the determination about the demand into the storage unit with the result of the determination being correlated with a time in addition to the predetermined place (para [0053], the promotion contribution factors include, without limitation, (i) images from which people involved in the promotion opportunity can be identified, or other data (e.g. cellular data, location data etc.) from which participants can be identified, (ii) images of the scene during the promotion opportunity, (iii) location data, such as GPS, (iv) time stamp information, and the like).
           Regarding to claim 3, Lawrenson discloses the information processing apparatus according to claim 1, wherein the controller determines the demand based on a behavior of the consumer that is imaged by a camera provided in the moving object (para [0089], The monitoring autonomous vehicle may include multiple sensors, which may collect various sensor data. The multiple sensors may include, without limitation, an image sensor (e.g., a camera), a LiDAR, a Radar, an environmental sensor (e.g., thermometer, barometer and the like), an acoustic sensor and the like).
          Regarding to claim 4, Lawrenson discloses the information processing apparatus according to claim 1, wherein the controller determines the demand based on the number of times that the consumer touches the product or a length of a time for which the consumer touches the product (para [0052], If the interaction tracking unit detects, via the UI, a valid user interaction, in response to the provided or displayed promotion, then the promotion may be determined to be successful by the promotion success unit 230. Further, the customer autonomous vehicle 210 may transmit sensor data related to the successful promotion to the promotion database. In an example, the valid user interaction may include, without limitation, a touch detection on a certain section of the display, a customer's gaze at a promoted item for a reference period of time, and a voice response to an audible question).
          Regarding to claim 5, Lawrenson discloses the information processing apparatus according to claim 1, wherein the controller determines the demand based on the number of times that the consumer sees the product or the advertisement or a length of a time for which the consumer sees the product or the advertisement (para [0052], If the interaction tracking unit detects, via the UI, a valid user interaction, in response to the provided or displayed promotion, then the promotion may be determined to be successful by the promotion success unit 230. Further, the customer autonomous vehicle 210 may transmit sensor data related to the successful promotion to the promotion database. In an example, the valid user interaction may include, without limitation, a touch detection on a certain section of the display, a customer's gaze at a promoted item for a reference period of time, and a voice response to an audible question).
           Regarding to claim 6, Lawrenson discloses an information processing method comprising:
           determining a demand of a consumer for a product based on a behavior of the
consumer that is detected in a moving object configured to autonomously travel based on an operation instruction and move the product or an advertisement for the product to a predetermined place (para [0051], The interaction tracking unit may track interactions between the customer and the UI. Examples of the interaction tracking unit may include, without limitation, touch sensing display that may be configured to detect a location and timing of a user touch, a gesture recognition system (e.g., radar or ultrasound based systems), and a voice recognition system; para [0067], the promoted item may include a good or physical representation of a good or service (e.g., logo, advert, and the like) that may be presented to the customer or passenger in the customer autonomous vehicle); and
           storing a result of the determination about the demand into a storage unit with the result of the determination being correlated with the predetermined place (para [0091], If the monitoring autonomous vehicle determines that the promotion opportunity or activity is valid in operation 503, the monitoring autonomous vehicle transmits details of valid promotion opportunity and corresponding location information to a current promotion database in operation 504).
           Regarding to claim 7, Lawrenson discloses a program causing a computer to
          determine a demand of a consumer for a product based on a behavior of the consumer that is detected in a moving object configured to autonomously travel based on an operation instruction and move the product or an advertisement for the product to a predetermined place (para [0051], The interaction tracking unit may track interactions between the customer and the UI. Examples of the interaction tracking unit may include, without limitation, touch sensing display that may be configured to detect a location and timing of a user touch, a gesture recognition system (e.g., radar or ultrasound based systems), and a voice recognition system; para [0067], the promoted item may include a good or physical representation of a good or service (e.g., logo, advert, and the like) that may be presented to the customer or passenger in the customer autonomous vehicle);  and
If the monitoring autonomous vehicle determines that the promotion opportunity or activity is valid in operation 503, the monitoring autonomous vehicle transmits details of valid promotion opportunity and corresponding location information to a current promotion database in operation 504).
          Regarding to claim 8, Lawrenson discloses a demand search system comprising:
           a moving object configured to autonomously travel based on an operation instruction and move a product or an advertisement for the product to a predetermined place para [0067], the promoted item may include a good or physical representation of a good or service (e.g., logo, advert, and the like) that may be presented to the customer or passenger in the customer autonomous vehicle); and
          a server configured to output the operation instruction to the moving object (para [0039], A system for facilitating dynamic brand promotion may include a system of autonomous vehicles, servers and databases), wherein:
           the moving object is provided with a behavior detection device configured to detect a behavior of a consumer and a position detection device configured to detect position information of the moving object (para [0051], The interaction tracking unit may track interactions between the customer and the UI. Examples of the interaction tracking unit may include, without limitation, touch sensing display that may be configured to detect a location and timing of a user touch, a gesture recognition system (e.g., radar or ultrasound based systems), and a voice recognition system; para [0041], For an autonomous vehicle (AV) to operate properly, the autonomous vehicle may rely on very detailed maps, such as high-definition (HD) maps, and various sensor data collected and analysed in view of the HD maps. The HD maps may collect various data using various autonomous vehicle sensors with respect to its surrounding environment to identify its location and to perform operation of the autonomous vehicle. More specifically, the autonomous vehicle sensors may collect data of surrounding static physical environment, such as nearby buildings, road signs, mile markers and the like, for determining its respective location) ;
          the server is provided with a demand determination unit configured to determine a demand of the consumer for the product based on the behavior of the consumer that is detected by the behavior detection device and a storage unit configured to store a result of the determination performed by the demand determination unit with the result of the determination being correlated with the position information of the moving object that is detected by the position detection device (para [0051], The interaction tracking unit may track interactions between the customer and the UI. Examples of the interaction tracking unit may include, without limitation, touch sensing display that may be configured to detect a location and timing of a user touch, a gesture recognition system (e.g., radar or ultrasound based systems), and a voice recognition system; para [0091], If the monitoring autonomous vehicle determines that the promotion opportunity or activity is valid in operation 503, the monitoring autonomous vehicle transmits details of valid promotion opportunity and corresponding location information to a current promotion database in operation 504).




                                                            Conclusion
8.          Claims 1-8 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
           Ferguson et al. (US 2019/0035044) disclose an autonomous or semi-autonomous vehicle fleet comprising a plurality of autonomous or semi-autonomous vehicles for providing an assortment of items to a customer or a potential customer after such customer or potential customer summons the one or more autonomous or semi-autonomous vehicles in an unstructured open or closed environment.
            Ferguson et al. (US 2019/0034858) disclose an autonomous or semi-autonomous vehicle fleet comprising a plurality of autonomous or semi-autonomous vehicles for containing, securing, and delivering at least one of a first item and at least one of a second item after a customer places an order for a first item, operating autonomously or semi-autonomously, and a fleet management module for coordination of the autonomous or semi-autonomous vehicle fleet.
            Martin et al. (US 2019/0197845) disclose a detection device coupled to an item includes a sensor configured to detect user interaction with the item and transmit a signal related to the user interaction and the item.
           Mattingly et al. (US 2018/0137463) disclose systems and methods are provided herein useful to enable delivery of commercial products to customers. In some embodiments, the system comprises an autonomous ground vehicle on a delivery route to deliver commercial products to a person of interest.

            Truong et al. (US 10,339,385) disclose a device receives video data concerning a plurality of customers and a product in a plurality of physical retail locations.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
February 25, 2021